Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


	* Note, this application FURTHER contains claims directed to patentably distinct species. Please see proceeding SPECIES that follows the below restriction between the claims. 


Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-26, drawn to desktop light, classified in F21V23/00.
II. Claims 27-41, drawn to LED item, classified in F21W2131/30.
III. Claims 42, drawn to extension cord or power strip, classified in H02J7/00.


The inventions are independent or distinct, each from the other because:
Inventions I, II, and III are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  

and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(i) the inventions have acquired a separate status in the art in view of their different classification;
(ii) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(iii) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(iv) the prior art applicable to one invention would not likely be applicable to another invention; and
(v) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Species Requirement

*Applicant is directed to elect ONE (1) embodiment from EACH  Group below to form a single embodiment of the invention. 
	
This application contains claims directed to the following patentably distinct species:

Group A: overall power input
	Emb I		AC (Figs 3-5);
	Emb II		DC (1, 2, 8)

Group B: energy storage embodiments 
	Emb I		internal (not shown)
	Emb II		external (not shown)


	Emb I		external AC-DC
	Emb II		internal AC-DC
	Emb III	external DC-DC
	Emb IV	internal DC-DC
	Emb V		transformer 

Group D: circuit supply DC embodiments
	Emb I		AC-DC
	Emb II		DC-DC
	Emb III	AC-DC and DC-DC

Group E: USB power source embodiments
	Emb I		internal circuitry
	Emb II		external transformer
	Emb III	external DC power source

Group F: LED embodiments
	Emb I		illumination 
	Emb II		LCD backlighting 

The species are independent or distinct because they are not connected in at least design, operation, and/or effect as evidenced by the distinct structures identified above in regard to the 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(i) the inventions have acquired a separate status in the art in view of their different classification;
(ii) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(iii) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(iv) the prior art applicable to one invention would not likely be applicable to another invention; and
(v) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	
	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836